COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-143-CV



SALVATORE SPINELLI, INDIVIDUALLY	APPELLANTS

AND D/B/A THE LAW OFFICES OF 

SALVATORE SPINELLI, ESQ. AND AS 

A GENERAL PARTNER OF AND/OR D/B/A 

OXFORD MANAGEMENT SERVICES; 

OXFORD COLLECTION AGENCY, INC. 

IN ITS CORPORATE CAPACITY AND 

AS A GENERAL PARTNERSHIP AND/OR

ALL PERSONS AND ENTITIES KNOWN AS 

OXFORD MANAGEMENT SERVICES



V.





SHARON BROWN AND BILL BROWN	APPELLEES



----------

FROM 97TH DISTRICT COURT OF MONTAGUE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the parties’ “Joint Motion To Dismiss And Release Of Deposit In Lieu Of Supersedeas Bond.”  It is the court's opinion that the motion should be granted; therefore, we dismiss this appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

In accordance with the parties’ motion, the District Clerk of Montague County is ordered to release to appellant Salvatore Spinelli the deposit in lieu of supersedeas bond previously deposited with the Clerk by Salvatore Spinelli on May 12, 2004.

Appellants shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM	

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



        DELIVERED: December 16, 2004	  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.